Citation Nr: 1435865	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-31 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability.  

2. Entitlement to service connection for a right foot disability.  

3. Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in June 2014.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a left foot disability and right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not establish that it is at least as likely as not that the Veteran has a left knee disability that is attributable to active military service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A May 2007 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

As to the duty to assist, to the extent possible, the Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she has received relevant private treatment or is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in January 2009.  The Veteran has not argued, and the record does not reflect, that the examination was inadequate for purposes of determining entitlement to service connection for a left knee disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder, conducted a physical examination of the Veteran, and concluded that no pathology was found to support a diagnosis of a left knee disability.  There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303. 

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

To prevail on a claim for service connection, there must be evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the appeal period or even shortly before the appeal period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this case, there is no competent evidence of a left knee disability at any point during the appeal period or shortly before the claim was filed.  

The Veteran's service treatment records contain several references to bilateral or left knee pain.  However, the January 2009 VA examiner found that no abnormality was noted in the Veteran's left knee after radiographic and physical examination, and concluded that a left knee condition was not found.  

The Veteran competently asserts that she experiences pain in her left knee.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, pain itself is not a disability for VA compensation purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran has also asserted that she suffers from arthritis in both her knees.  However, the Veteran is not a medical professional, and is not competent to diagnose arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Although the record contains a diagnosis of arthritis for the Veteran's right knee, there is no such diagnosis for the left knee.  The January 2009 examiner found that x-rays from February 2007, January 2008, and January 2009 were all negative for arthritis or degenerative joint disease (DJD).  A May 2007 examination of the left knee showed no swelling, erythema, or tenderness, and noted that February 2007 X-ray of the left knee was normal, and that left knee arthritis was not found.  A March 2008 VA treatment note states that an MRI is not suggestive of meniscal pathology.  Treatment records note arthralgia of the left knee in January 2008 and December 2012.  However, arthralgia is defined as "pain in a joint."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 150 (32nd ed. 2012).  In light of such definition, the Board finds that the notation of arthralgia is not competent evidence of a left knee disability.  See Sanchez-Benitez, supra.  

The Board notes that the Veteran's service treatment records (STRs) contain a notation indicating that the Veteran had reported for a follow-up of bilateral DJD in December 2005, and an assessment of patellofemoral pain syndrome, right worse than left, in September 2005.  However, the Veteran brought her claim in April 2007, two years after these notations were recorded.  Therefore, these notations are not for consideration in determining whether the Veteran has a current disability for VA purposes.  See Brammer, supra.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a left knee disability is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for a left knee disability is denied.  


REMAND

The January 2009 examiner concluded that no left foot pain was found, and that the Veteran's left foot condition was not related to the fibial sesamoid bone.  The examiner also concluded that no right foot pain was found, and that it was possible that the Veteran's current asymptomatic bone spur could have been present in the service.  These conclusions do not answer the pertinent question, namely whether it is at least as likely as not that the Veteran has a right foot or left foot disability that is attributable to her active service.  Moreover, the examiner has not provided rationale explaining her conclusions.  Therefore, a new VA examination should be conducted upon remand.  

The claims folder should also be updated to include VA treatment records compiled since April 30, 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in El Paso, Texas, and all associated outpatient clinics dated from April 30, 2013 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Schedule the Veteran for a new examination with an appropriate medical professional who has not seen the Veteran before.  After reviewing the claims file, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a left foot and/or right foot disability(ies) that was/were caused or aggravated by her active service.  The examiner's attention is drawn to the March 1987 entrance examination indicating abnormal feet due to bilateral hallux valgus.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  A complete rationale must be provided for any opinion offered.  

3.  Once all of the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return it to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U.  R.  POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


